AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                     Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                v.                                                 (For Offenses Committed On or After November I, 1987)



           Maria De Lourdes Delgadillo-Medrano                                     Case Number: 3: 19-mj-20166-LL

                                                                                   Frank A    Balistri~ri

                                                                                                                       F~LED
REGISTRATION NO. 82313298
                                                                                                                       JAN 16 2019
THE DEFENDANT:
 cgJ pleaded guilty to count( s) 1 of Complaint                                                                CLERK    us   DISTRICT COURT
                                          --------"--------------+;:iti::-r.t-."!,~-.:::nrrnn:o1""1:r....,....,.............,.TTl"'CO><";R""'NIA

 D was found guilty to count( s)                                                                         IBY                                 DE::>UTY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                 Count Number(s)
8: 1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                       1


 D The defendant has been found not guilty on count(s)
                                                       --------------------
 0 Count(s)                                               dismissed on the motion of the United States.
                   -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 cgj Assessment: $10 WAIVED                       cgj Fine: WAIVED
 cgj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Tuesday, January 15, 2019




                                                                                UNITED STA TES MAGISTRATE JUDGE

                                                                                                                          3: 19-mj-20166-LL
